Citation Nr: 0010407	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  92-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the cervical and thoracic spine.

2.  Entitlement to service connection for epididymitis and 
vasitis.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	William T. Bogue, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to March 
1983.

This appeal stems from a December 1990 rating decision of the 
RO that denied entitlement to service connection for the 
disabilities at issue.  Although the veteran did not specify 
the spinal claim in his March 1991 notice of disagreement, he 
argued the matter in his May 1991 substantive appeal.  In a 
February 1993 remand the Board of Veterans' Appeals (Board) 
found this claim essentially intertwined with the claim 
regarding the head injury, and returned the case to the RO 
for clarification of whether the veteran wished to appeal the 
denial of service connection for residuals of a spinal 
injury.  The Board also remanded the issues involving 
epididymitis/vasitis and the head injury issue.

The veteran did not clearly respond to the RO's July 1993 
development letter that requested the clarification regarding 
the spinal injury claim.  Nonetheless, the Board finds that 
the veteran's May 1991 substantive appeal functioned as a 
notice of disagreement on this issue.  Zevalkink v. Brown, 6 
Vet. App. 483, 489 (1994).  The RO eventually issued a 
(supplemental) statement of the case on the claim, and the 
Board liberally construes the veteran's subsequent 
correspondence, including January and March 1994 statements 
as well as the May 1994 VA Form 1-646 to perfect his appeal 
on this issue.  See 38 C.F.R. §§ 20.203, 20.302 (1999) 
(regarding adequacy and timeliness of substantive appeals, 
respectively).  Alternatively, his notice of disagreement and 
VA Form 1-9 could be construed as adequate, in and of 
themselves, since no statement of the case was properly 
issued.  Archbold v. Brown, 9 Vet. App. 124 (1996).  In any 
event, the issue is properly on appeal.

The veteran has, at times, merely alleged a "spinal" injury 
took place in service, the evidence in this case, as 
discussed infra, focuses upon the cervical and thoracic 
spine.  The RO appropriately addressed the claim in this 
manner in the May 1995 supplemental statement of the case.  
Since there have been no allegations of record by the veteran 
of an injury to his lumbar spine, per se, the Board finds 
that the issue is appropriately limited to the cervical and 
thoracic spine as did the RO.

In March 1996 the Board again remanded the issue of 
entitlement to service connection for epididymitis/vasitis, 
but denied entitlement to service connection for residuals of 
a head injury.

The latter claim, regarding residuals of a head injury, was 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals, or "Court"), which issued a memorandum decision in 
1999.  The Court vacated and remanded the case, ruling that 
the Board did not provide adequate reasons and basis for its 
conclusion in denying the claim.  Since the Board finds that 
this issue requires further development, it is addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
epididymitis or vasitis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
residuals of an injury to the cervical or thoracic spine is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for 
residuals of a head injury is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of an injury to the cervical spine and thoracic 
spine is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
epididymitis/vasitis is not well grounded.  38 U.S.C.A. 
§ 5107.

3.  The claim of entitlement to service connection for 
residuals of a head injury is well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
see Morton v. West, 12 Vet. App. 477 (1999).  As will be 
explained below, the Board finds that neither of the 
veteran's service-connection claims for residuals of a 
cervical and thoracic spine injury, or for 
epididymitis/vasitis are well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board does find, 
however, that his service-connection claim for residuals of a 
head injury is well grounded.


Factual Background

The May 1981 entrance examination report is essentially 
negative.  Service medical records show that in September 
1981 the veteran complained of having had headaches for one 
day.  He reportedly had been kneed on the right side of his 
head during hand-to-hand combat.  He had no blurry vision or 
other problems.  

Objectively, there was a slight swelling over the right 
temple region with a slight abrasion of the forehead.  He was 
assessed with a slight bruise.  In April 1982 the veteran was 
diagnosed with right vasitis and epididymitis.  Later that 
month, these conditions (the infection) were said to be 
resolving.  Service medical records indicate that beginning 
in May 1982 and continuing to February 1983, the veteran was 
treated for cocaine abuse.  The February 1983 separation 
examination report reveals that the abdomen and viscera were 
normal, except for an asymptomatic right inguinal hernia.  
The head and spine was normal as well; the veteran was normal 
psychiatrically and neurologically.

In a November 1990 report, the veteran's private 
chiropractor, VS, D.C., recounted the veteran's report of a 
"concussion" in 1982 when his head and neck had been 
compressed during an accident.  He complained of occasional 
neck pain, slight to moderate "pinching," as well as left 
arm pain, and constant slight-to-moderate pain between the 
shoulders.  The thoracic spine, on x-ray evaluation, revealed 
an apparent mild myospasm, moderate levo-scoliosis, and a 
decrease in the vertical height of T7, possibly consistent 
with an old healed compression fracture.  The diagnoses were 
of cervical radiculopathy, dorsalgia and multiple vertebral 
subluxation.  The chiropractor related the veteran's 
"condition" to the history of the reported 1982 accident.  
An addendum by the chiropractor later that month explained 
that there had been an error in the earlier report.  She 
indicated that the veteran instead had been hit on the right 
side of the head while playing football in 1981, and that he 
had had a concussion.

RJS, M.D., the veteran's private physician, stated in a March 
1991 letter that he first saw the veteran in June 1988.  At 
that time there was no tenderness of the epididymis.  The 
diagnosis from that earlier evaluation had been of probable 
thickening of the vas, and previous history of epididymitis 
and probable vasitis.  The physician indicated that the 
veteran had had two episodes historically compatible with 
epididymitis/vasitis, with a probable thickening of the vas 
secondary to this.

Records from April to July 1991 from KG, Ph.D., the veteran's 
private psychologist, have been obtained.  A diagnostic 
evaluation reflects, inter alia, diagnoses of paranoid 
personality with hypochondriacal behavior.  The evaluation, 
however, contains some caveats regarding the possible 
validity of these diagnoses.

Dr. KG indicated in an August 1991 letter that the veteran 
demonstrated unusual symptoms--some of which "may be 
associated with a head injury."

At an August 1991 RO hearing the veteran testified to having 
been knocked unconscious while playing football in service.  
He asserted that he had consequently been unconscious for one 
to two minutes; he said that his right eye and forehead had 
"hemorrhaged."  He indicated that he has had headaches 
since that time.  He said that sometimes he was not as 
"sharp" as he used to be, and that he would have feelings 
of rage and anger that he could not control a lot of the 
time.  He believed he had had recurrences of epididymitis, 
perhaps once per year.  He acknowledged having been 
discharged [from service] after failing his drug 
rehabilitation.

A December 1991 VA outpatient record notes that the veteran 
had experienced an acute episode of epididymitis which had 
resolved.

A September 1993 VA examination report notes the veteran's 
prolonged use of marijuana, and that a cannabis delusional 
disorder could not definitely be "ruled out."  The examiner 
stated, however that he could see no relationship to the 
veteran's present symptomatology to any event that occurred 
while the veteran was on active duty.

A September 1993 VA radiological report reveals osteoporosis 
of the thoracic spine with partial compression (fracture) of 
the thoracic 7th body.  The compression fracture was possibly 
related to the osteoporosis, it was found.  Another 
radiological report from that time reveals degenerative joint 
disease of the cervical spine.

The veteran was examined by VA in October 1993, at which time 
findings included several desiccated discs of the cervical 
spine--at least one with disc protrusion--and uncovertebral 
spondylosis.


An April 20, 1994 VA clinical record states that the veteran 
had an organic personality disorder "following" head 
trauma.

April 1994 VA records also reveal that the veteran had used 
marijuana and "speed"/amphetamines.  An intermittent 
explosive disorder was diagnosed that month as well.  He was 
hospitalized by VA that month to June 1994 for 
psychiatric/drug use reasons.

An April 28, 1994 VA electroencephalographic report is 
essentially negative.  A VA magnetic resonance imaging scan 
(MRI) report from the same day, however, indicates that the 
veteran had had a head injury "in 1991 [sic]" and had 
symptoms of memory loss and headaches.  The impression was of 
"a small area of decreased signal in the right medial 
cerebellum...probably related to old truma [sic]."

An August 1994 VA outpatient treatment record shows that the 
veteran's diagnoses included manic-depressive disorder.

In a September 1994 statement, DP, M.D., corrected the 
previous MRI report, i.e. to the effect that the injury in 
question actually occurred in 1981, not in 1991.  Further, he 
opined, the abnormal findings in that report could be related 
etiologically to delusional symptoms.

An April 1996 VA urological clinical record indicates that 
although the veteran indicated he had "foamy" urine, he had 
no genitourinary complaints.

The veteran was provided a VA genitourinary examination in 
July 1996, at which time the diagnoses included ruling out: 
testicular atrophy, a varicocele and a hydrocele.  There were 
no masses palpated in the epididymal area, and the 
examination was otherwise essentially negative.


The veteran was provided an orthopedic examination by VA in 
September 1996.  Neurological and strength testing were 
essentially negative.  Records were reviewed that revealed 
mild narrowing of the left neuroforamina at the C4/5 level 
and mild degenerative disc disease in the cervical spine.

A January 1997 VA examination report notes the reported 
inservice head injury, and that the veteran was unconscious 
at that time.  A 1994 motor vehicle accident was noted as 
well.  It was stated that the veteran continued to have neck 
pain.  Cervical spondylosis was noted along with multi-level 
cervical degenerative disc disease.  Other findings regarding 
the lumbar and thoracic spine were noted.  The examiner 
explicitly stated that he had reviewed the Board's remand and 
claims file.  He stated that it was his opinion that a 
finding from 1993 suggesting no significant pathology was 
erroneous.  It was the examiner's opinion that the veteran's 
premature cervical spondylosis and disc disease were the 
direct results of the football injury sustained in the early 
1980s while in service.


Criteria

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from service, such arthritis will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

When there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at a later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  However, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  38 
C.F.R. § 3.303(b).


In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The Court has held that the second and third elements of a 
well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b), supra, by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Savage.

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Residuals of an injury to the cervical and thoracic spine

In this case, the service medical records are entirely silent 
as to any injury of the cervical or thoracic spine.  There is 
no mention of any football injury or notation that the 
veteran was rendered unconscious.  While there is evidence of 
a head injury in service, no complaints or findings 
pertaining to the spine were made at that time or at 
separation.

The veteran does currently have diagnoses of various 
conditions of the thoracic and cervical spine, but the only 
medical evidence the veteran has linking these current spinal 
disabilities to service are the reports of his private 
chiropractor and the most recent VA orthopedic examination.  
These reports, however, are--without question--entirely based 
upon a history provided by the veteran which is not supported 
in the service medical records.  

Interestingly, with respect to the veteran's head injury 
claim, discussed infra, the Court rejected Dr. VS's opinion 
as merely based upon a repetition of the veteran's lay 
opinion.  Her opinion is essentially identical for the spinal 
disabilities as it is for the alleged head injury: based on 
the veteran's unsupported report of a football injury.  

As the Court noted, there is no evidence that she reviewed 
the veteran's service medical records prior to making her 
determination.  Therefore, her opinion must be rejected.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history); Ruiz v. Gober, 10 Vet. App. 352 (1997).

The January 1997 VA examination report must also be rejected 
for similar reasons.  Although the examiner did state that he 
reviewed the claims file and the service medical records, he 
explicitly linked the veteran's current cervical and thoracic 
spine disabilities to an inservice football injury.  There is 
no evidence from the service medical records whatsoever of 
any inservice football injury, much less any findings or 
complaints related to the back.  The examiner likewise 
recounted the veteran's assertion of having been unconscious 
in service, but no such findings are in the service medical 
records.  This medical "nexus" cannot possibly be based 
upon an accurate review of the service medical records.  It 
is clearly based upon a reported injury by the veteran that 
is not reflected by the service medical records.  It is 
therefore inherently incredible and must be rejected just as 
Dr. VS's opinion has been.  King v. Brown, 5 Vet. App. 19, 21 
(1993); Robinette v. Brown, 8 Vet. App. 69 (1995); LeShore; 
Godfrey; Ruiz, all supra.

The veteran, as a layperson, is not qualified to state that 
his current diagnoses were the result of any inservice 
injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Robinette.  Therefore, without 
competent medical evidence linking the veteran's current 
cervical and thoracic spine disabilities to service, or 
evidence of spinal arthritis to a compensable degree within a 
year of service, the claim is not well grounded and must be 
denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Savage, supra.

Epididymitis/vasitis

The veteran did have diagnoses of epididymitis and vasitis in 
service.  Postservice medical evidence, however, has only 
shown an acute condition that has resolved.  There is no 
evidence that there has been a recurrence, i.e. no 
"continuity of symptomatology" of epididymitis/vasitis 
since December 1991, and a chronic condition has not been 
diagnosed.  Without evidence of a current condition the claim 
is not well grounded and must be denied.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303.

The Board is aware that the recent VA genitourinary 
examinations do not comply with the Board's instructions in 
the 1996 remand.  Nonetheless, this does not create a 
"right," pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), for the veteran to have another examination for 
further development.  Stegall involved an increased rating 
claim that was well grounded.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); cf. Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).  This case, however, involves a situation similar 
to that in Roberts v. West, 13 Vet. App. 185 (1999).  In 
Roberts, the Court held, in essence, that such noncompliance 
with a Board remand was did not matter when the duty to 
assist had not been triggered.  Such additional development 
in this case would not only be futile, but cannot be 
undertaken since the claim is implausible.  Morton v. West, 
12 Vet. App. 477 (1999).

The Board regrets any impression created by prior actions on 
this claim or on the claim regarding residuals of a cervical 
and thoracic spine injury that such claims might be 
considered well grounded.  See Grivois v. Brown, 6 Vet. App. 
136,139 (1994).  The Board also views its discussion in this 
case as sufficient to inform the veteran of the elements 
necessary to complete his application for the foregoing 
claims of service connection.  See Robinette, supra.

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

In this case, the RO informed the veteran of the evidence he 
needed to submit to support his claims, thus fulfilling its 
duty in this instance.  The veteran has not indicated the 
existence of any evidence that has not already been obtained 
and/or requested that would well ground his claims.  
38 U.S.C.A. § 5103(a); McKnight, Epps, supra.

As the veteran's claims of entitlement to service connection 
for a disability of the cervical spine, to include cervical 
spondylosis and degenerative disc disease, and a disability 
of the thoracic spine are not well grounded, the doctrine of 
reasonable doubt has not application to these claims.

Residuals of head injury

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held, under 
38 U.S.C. § 5107(a), that VA has a duty to assist only those 
claimants who have established well grounded claims.  As 
noted, the United States Court of Appeals for Veterans Claims 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), supra.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, as noted earlier, the threshold question that 
must be resolved is whether the veteran's service-connection 
claim for residuals of a head injury is well grounded.  See 
Caluza and Savage, both supra.

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  

Further, in determining whether a claim is well-grounded, the 
supporting evidence is generally presumed to be true and is 
not subject to weighing, unless inherently incredible.  
King v. Brown, 5 Vet. App. 19, 21 (1993), supra.

In this case, the April 1994 VA MRI report indicates that 
there was a small area of decreased signal in the right 
medial cerebellum that was probably related to old trauma.  
DP, M.D., indicated, in essence, that these findings "could 
be" related etiologically to the veteran's current 
delusional symptoms.  This evidence meets the test of well 
groundedness under Watai v. Brown, 9 Vet. App. 441, 443 
(1996) (a medical opinion was sufficient to well ground a 
claim when the opinion, although speculative, was expressed 
in terms of "very well might have.")  Here, the MRI report 
notes a probable link to old trauma, and the private 
physician's opinion, while not conclusive, indicates that 
current symptoms could possibly be related to the documented 
inservice injury.  Thus, the claim is plausible.  Caluza.

Further development is needed with respect to this claim, as 
addressed in the REMAND portion of this decision.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
cervical spine, to include cervical spondylosis and 
degenerative disc disease, and a disability of the thoracic 
spine, the appeal as to these issues is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for epididymitis/vasitis, 
the appeal as to this issue is denied.

The veteran having submitted a well grounded claim of 
entitlement to service connection for residuals of a head 
injury, the appeal as to this issue is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because the claim of entitlement to service connection for 
residuals of a head injury is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

There is an apparent conflict in the medical evidence of 
record.  The veteran has various diagnoses of 
psychiatric/drug problems, but it is not clear from the 
record what role, if any, the inservice head injury may have 
played in the development of his neuropsychiatric problems.  
While it may be plausible that his inservice head injury is 
responsible for his current psychiatric problems, the record 
is incomplete on this question.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care, inpatient and 
outpatient providers who may have 
additional records referable to his 
treatment for a head injury.  After 
securing any necessary authorization or 
medical releases from the veteran, the RO 
should request and associate with the 
claims file legible copies of his 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Additionally, 
again after any necessary releases have 
been obtained, the RO should request all 
available records--regardless of date--
pertaining to the veteran's 
psychiatric/neurological treatment from 
Dennis Payne, M.D., Palm Springs, 
California; Kenneth Garett, Ph.D., Palm 
Desert, California; Brian Rose, LCSW, and 
the Desert Community Mental Hospital, 
Palm Springs/Indio, California.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

3.  The RO should schedule the veteran 
for a VA neuropsychiatric evaluation to 
determine the nature and extent of any 
current psychopathology.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report should be 
annotated by the examiner that such a 
review was made.  Any further indicated 
necessary tests should be conducted and 
all findings reported in detail.  The 
examiner is specifically requested to 
determine the effect, if any, the 
inservice head injury has had on the 
veteran's current symptomatology.  


In this regard, the examiner is requested 
to comment upon the April 28, 1994 VA MRI 
report, and the September 1994 statement 
of Dennis Payne, M.D., regarding that 
report.  If multiple diagnoses are made, 
the examiner should specify which are as 
likely as not due to the inservice head 
injury.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.

The veteran is hereby informed that 
failure to report for examination may 
result in a denial of his claim.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
head injury.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 13 -


